JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed April 1, 2015, be affirmed. Summary judgment is appropriate when “the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a). Based on the evidence presented by appel-*4lees and not rebutted by appellant, the district court determined the Metro Transit Police officer who arrested appellant at the District of Columbia Metrorail station had authority to make arrests and probable cause to arrest the appellant. Accordingly, appellees were entitled to summary judgment on appellant’s claim for false arrest. See Tillman v. WMATA, 695 A.2d 94, 96 (D.C.1997) (an arrest is lawful and the officer therefore has a complete defense to a false arrest claim if the police officer shows he had probable cause); Scott v. District of Columbia, 101 F.3d 748, 754-55 (D.C.Cir.1996); Washington Metropolitan Area Transit Authority Compact, D.C.Code § 9-1107.01(76) (powers and duties of Metro Transit Police).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.